DETAILED ACTION
The following Office Action is in response to the Amendment filed on July 28, 2022.  Claims 1-3 and 6-12 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Concerning the “Rejection Pursuant to 35 U.S.C. § 102” section on page 4 of the Applicant’s Response filed on July 28, 2022, the applicant’s arguments have been fully considered, and they are persuasive.  The applicant argues that the claim features of claims 4 and 5, which were previously indicated as allowable, have been incorporated into claim 1, which places the claims in condition for allowance, and the examiner agrees.  Therefore, the rejections of the claims under 35 U.S.C. §102 are withdrawn.
Concerning the “Rejection Pursuant to 35 U.S.C. § 103” section on page 5 of the Applicant’s Response filed on July 28, 2022, the applicant’s arguments have been fully considered, and they are persuasive.  The applicant argues that cancellation of claim 4 has rendered the rejection to the claim moot, and the examiner agrees.  Therefore, the rejection of the claim under 35 U.S.C. §103 is withdrawn.

Allowable Subject Matter
Claims 1-3 and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art references alone or in combination with other references teaches each and every limitation of the independent claims.  The closest art of record is the Burbank reference.  The Burbank reference teaches a method similar to that of the claimed invention, but it the reference does not teach rotation of the first feature causing distal translation of a first part of a closure tube thereby causing the opposed jaws to close at the first speed and with the first closing force or linear translation of the second feature causing distal translation of a second part of the closure tube thereby causing the opposed jaws to close at the second speed and with the second closing force or translating a proximal portion of a closure tube in a distal direction to cause a pair of opposed jaws to close at a first speed and with a first force; and translating a distal portion of the closure tube in the distal direction to cause the pair of opposed jaws to close at a second speed and with a second force, the second speed being greater than the first speed and the first force being greater than the second force; wherein translation of the proximal portion is effected by a rotational input and translation of the distal portion is effected by a linear input.  Specifically the Burbank reference instead teaches rotating a lead screw to close at the first speed with the first closing force and translation of a separate pull wire to close at the second speed with the second closing force as opposed to the specific movements of a closure tube as described in the claims, and no motivation or rationale could be found to modify the Burbank to teach the closure tube and the specific movements of the closure tube to affect movement of the jaws.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        8/9/2022